United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3072
                                   ___________

Earnest Monk, Sr.,                    *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Arkansas.
Toyota Motor Sales U.S.A., Inc.;      *
John Harvey Toyota Sales,             * [UNPUBLISHED]
                                      *
           Appellees.                 *
                                 ___________

                             Submitted: January 3, 2007
                                Filed: January 9, 2007
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Earnest Monk appeals the district court’s1 adverse grant of summary judgment
in this diversity action. Having carefully reviewed the record, we agree with the
district court that Monk failed to offer the necessary expert testimony under Arkansas
product-liability law to survive summary judgment. Thus, we affirm. See 8th Cir.
47A(a).
                        ______________________________


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.